Title: Proclamation Ordering Embargo, 30 November 1779
From: Jefferson, Thomas
To: 



[30 November 1779]
By His Excellency Thomas Jefferson, Esq; Governour or Chief Magistrate of the commonwealth of Virginia:
A Proclamation.

Whereas the exportation of provisions from this state will be attended with manifest injury to the United States, by supplying the enemy, and by rendering it difficult for the publick agents and contractors to procure supplies for the American troops, and will moreover give encouragement to engrossers and monopolizers to prosecute their baneful practices, I have therefore thought fit, by and with the advice and consent of the Council of State, to issue this my proclamation for laying an embargo on provisions; and I do hereby lay an embargo on provisions, viz. On all beef, pork, bacon, wheat, Indian corn, pease or other grain, or flour or meal made of the same; to continue until the first day of May next. And I do hereby strictly prohibit all mariners, masters, and commanders of vessels, and all other persons whatsoever within this state, from loading on board any vessel for exportation, and from exporting all or any of the above species of provisions, by land or water, from the date hereof, during the term aforesaid, under pain of incurring the penalties inflicted by the act of Assembly intitled An act to empower the Governour and Council to lay an embargo for a limited time, except as in the said act is excepted. And I do hereby strictly charge and command all naval officers and others, in their respective departments, to exert their best endeavours to the end that this embargo be strictly observed.
GIVEN under my hand this 30th day of November, 1779
Thomas Jefferson.

 